Case 2:18-mj-00152-EFB Document 161-1 Filed 05/22/19 Page 1 of 7




                                                          EXHIBIT 64
Case 2:18-mj-00152-EFB Document 161-1 Filed 05/22/19 Page 2 of 7




                                                          EXHIBIT 64
Case 2:18-mj-00152-EFB Document 161-1 Filed 05/22/19 Page 3 of 7




                                                          EXHIBIT 64
Case 2:18-mj-00152-EFB Document 161-1 Filed 05/22/19 Page 4 of 7




                                                          EXHIBIT 64
Case 2:18-mj-00152-EFB Document 161-1 Filed 05/22/19 Page 5 of 7




                                                          EXHIBIT 64
Case 2:18-mj-00152-EFB Document 161-1 Filed 05/22/19 Page 6 of 7




                                                          EXHIBIT 64
Case 2:18-mj-00152-EFB Document 161-1 Filed 05/22/19 Page 7 of 7




                                                          EXHIBIT 64
